Citation Nr: 0411765	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




REMAND

The veteran had active service from June 1968 to September 
1969.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania-which increased the rating for the veteran's 
PTSD from 10 to 30 percent, effective from the date of his 
claim.  He appealed for a rating higher than 30 percent.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2003, the Board remanded this case to the RO to 
schedule the veteran for a travel Board hearing before a 
Veterans Law Judge (VLJ) of the Board.  But later in 
September 2003, he withdrew his request for a travel Board 
hearing and in October 2003 requested a videoconference 
hearing, instead.  He more recently submitted a statement in 
March 2004 confirming that he would attend 
the videoconference hearing, which reportedly was scheduled 
for March 24, 2004.  There is no transcript of the proceeding 
in the claims file, however, if in fact the hearing was 
conducted.  And if it was not, the veteran still needs to be 
scheduled for a videoconference hearing.  See 38 C.F.R. 
§§ 20.700(e), 20.703 (2003).

Also when previously remanding this case to the RO in 
September 2003, the Board pointed out the veteran had filed 
an additional claim for a total disability rating based on 
individual unemployability (TDIU).  See the application for 
this benefit, VA Form 21-8940, submitted in December 2001 
along with a statement from his representative.  The RO never 
actually adjudicated this additional claim, however, as the 
Board made reference to in the September 2003 remand.  And 
there still is no indication the RO has adjudicated this 
additional claim.  So it again is referred to the RO for 
appropriate development and consideration.



For these reasons, this case hereby is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.

1.  If in fact conducted, obtain the 
transcript of the veteran's 
videoconference hearing that reportedly 
was scheduled for March 24, 2004.  If he 
failed to report for that hearing, this 
must be documented in his claims file 
(because there presently is no indication 
of this).  If, however, for whatever 
reason (oversight, etc.), the hearing was 
never conducted as intended, then he must 
be rescheduled for a videoconference 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his videoconference hearing, and place 
a copy of this letter in his claims file.  
If rescheduled, and he fails to report 
for his videoconference hearing, this, 
too, must be documented in his claims 
file.

2.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act (VCAA) is completed in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim for a 
rating higher than 30 percent for his 
PTSD, and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claim 
for a higher rating for his PTSD.  The 
VCAA notification also must apprise him 
of the kind of information and evidence 
needed from him, and what he could do to 
help this claim, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding this claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

3.  Obtain the complete records of the 
veteran's treatment at the Butler VA 
Medical Center (VAMC), from December 2001 
to the present 

4.  Schedule the veteran for a VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his service-connected PTSD under the 
applicable rating criteria.  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any other service-
connected and nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
as well as comment on whether his 
service-connected cephalgia has a 
contributing impact.  And assign an Axis 
V diagnosis (GAF score) for his PTSD, 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annually, between June 1999 and the 
present, including an explanation of all 
significant variations.  Any indications 
that the veteran's complaints and 
symptoms are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the claim for a 
higher rating for the PTSD in light of 
any additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration 
of this issue.

6.  Also, after completing any necessary 
notification and development, adjudicate 
the December 2001 claim for a TDIU.  And 
if, and only if, this claim is denied and 
an appeal perfected concerning it should 
it be returned to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




